Citation Nr: 1020491	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  04-04 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney at 
Law


ATTORNEY FOR THE BOARD

R. Kessel, Counsel




INTRODUCTION

The Veteran had active military service from March 1974 to 
September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

By a May 2008 decision, the Board denied the Veteran's 
application to reopen a previously denied claim of service 
connection for PTSD.  At that time, the Board also denied a 
claim of service connection for small pox vaccination 
adhesions, an application to reopen a previously denied claim 
of service connection for schizophrenia with insomnia, and 
entitlement to non-service-connected pension benefits.  
Additionally, the Board reopened a previously denied claim of 
service connection for headaches and remanded the claim for 
additional development along with a claim of service 
connection for adenopathy.

Thereafter, the Veteran filed an appeal to the United States 
Court of Appeals for Veterans Claims (Court).  In October 
2008, while the appeal to the Court was pending, the Veteran 
filed a motion with the Board to reconsider the May 2008 
denial of service connection for schizophrenia with insomnia.  
In February 2009, the Court stayed its proceedings pending 
Board action on the motion.  The Board denied the Veteran's 
motion for reconsideration in June 2009 and the Court lifted 
the stay.

Subsequently, in December 2009, the Veteran's representative 
and VA General Counsel filed a joint motion to partially set 
aside and remand the Board's May 2008 decision.  The Court's 
remand only applied to the Board's denial of the application 
to reopen the PTSD claim.  The parties indicated that the 
Veteran was not pursuing the claims concerning small pox 
vaccination adhesions, schizophrenia with insomnia, and non-
service-connected pension.  It was also indicated that the 
two claims that the Board had remanded in May 2008 were not 
subject to the joint motion.  In a January 2010 order, the 
Court granted the joint motion and remanded the PTSD claim to 
the Board for compliance with the joint motion.  The Court 
dismissed the remaining issues on appeal.

(By the decision below, a previously denied claim of service 
connection for PTSD is reopened.  The underlying claim of 
service connection is the subject of a remand that follows 
the decision below.  Service connection claims pertaining to 
headaches and adenopathy will also be addressed in the remand 
section.)


FINDINGS OF FACT

1.  By a December 1994 rating decision, the RO denied the 
Veteran's claim of service connection for PTSD.  The Veteran 
appealed the denial, but withdrew his appeal in May 1995.

2.  Evidence received since the RO's December 1994 decision 
relates to an unestablished fact necessary to substantiate 
the PTSD claim and it raises a reasonable possibility of 
substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  A December 1994 RO decision, which denied the Veteran's 
claim of service connection for PTSD, is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1995).

2.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for PTSD has 
been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As detailed in the May 2008 Board decision, a PTSD claim was 
first considered and denied by the RO in a December 1994 
rating decision.  The Veteran appealed the denial, but 
withdrew his appeal in May 1995.  The decision became final 
based on the evidence then of record.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1995).

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of a veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Establishing service connection for PTSD specifically 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2009).  Section 4.125(a) requires the diagnosis to conform 
to the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).

In the December 1994 decision, the underlying claim of 
service connection for PTSD was denied by the RO because the 
evidence failed to show a diagnosis of PTSD.  The RO cited to 
medical evidence then of record that documented regular 
psychiatric treatment since July 1975.  A diagnosis of PTSD 
was not documented in those records.  Additionally, in an 
April 1994 statement, the Veteran stated that he had never 
been treated for PTSD.  Consequently, in order for the claim 
to be reopened, new and material evidence must be submitted 
that pertains to the current disability element of the 
service connection claim; that is, a clinical diagnosis of 
PTSD.

New evidence added to the record since the December 1994 
rating decision includes an April 2003 health request form of 
the Kansas Department of Corrections.  In the request, the 
Veteran wrote a question asking if he could be suffering from 
PTSD.  Without any further information, a health care 
professional responded to the Veteran by stating "based on 
your reported symptoms, it is possible that you have PTSD."  
In the May 2008 decision, the Board found that the health 
request form was not material because it did not constitute a 
diagnosis that conforms to DSM-IV and that it was 
speculative.

The December 2009 joint motion for remand states that the 
Board improperly weighed the credibility of the evidence when 
it considered the April 2003 health request form.  See Justus 
v. Principi, 3 Vet. App. 510, 512-13 (1992) (for purposes of 
the new and material analysis, the credibility of the 
evidence is presumed).  Accordingly, when presuming that the 
April 2003 statement by the health care professional is 
credible, and given the inferences of the joint motion for 
remand, the Board concludes that the evidence is both new and 
material.  That is, the evidence was not previously before VA 
decision makers and it relates to an unestablished fact 
necessary to substantiate the PTSD claim.  It raises a 
reasonable possibility of substantiating the claim.  
Therefore, the claim of service connection for PTSD is 
reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In 
light of the finding that the claim should be reopened, the 
Board will address the Veteran's underlying claim of service 
connection for PTSD in the remand section following the 
decision.


ORDER

The Veteran's claim of service connection for PTSD is 
reopened; to this limited extent, the appeal of this issue is 
granted.


REMAND

As noted in the introduction, in May 2008, the Board remanded 
service connection claims regarding headaches and adenopathy 
for further development.  The January 2010 Court order did 
not affect those claims.  A review of the claims file 
indicates that the Appeals Management Center (AMC) has 
undertaken some of the requested development.  However, the 
claims have yet to be re-adjudicated and re-certified to the 
Board.  Thus, to the extent the claims are now before the 
Board, they will be remanded for completion of the 
development set forth in the May 2008 decision.

A remand is warranted for the claim of service connection for 
PTSD.  Given that the Board has found that the claim should 
be reopened, the agency of original jurisdiction (AOJ) must 
adjudicate the claim on the merits in the first instance.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

VA will provide a medical examination when there is:  (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with a veteran's service or with another service-
connected disability; but insufficient competent medical 
evidence on file for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(i) (2009); McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).

Because the PTSD claim has been reopened, the Veteran should 
be scheduled for a psychiatric examination in order to 
determine if the Veteran in fact meets the criteria for a 
DSM-IV diagnosis of PTSD.  In addition to identifying a 
current diagnosis, an examination is important so that an 
examiner may provide an opinion as to whether the Veteran has 
PTSD that is linked to an in-service stressor.

With respect to stressors, the Veteran alleges that he 
experienced traumatic events during active military service 
that resulted in PTSD.  In February 2004, the Veteran 
submitted a stressor questionnaire.  He stated that his 
traumatic experiences were recurring nightmares of being 
burned with a lit cigarette and contracting a venereal 
disease and watching films about venereal disease during 
basic training.  In other statements, the Veteran reported 
stressful experiences of being intimidated when he was told 
that he might be thrown in prison during service and when he 
was prevented from reporting his true disabilities at 
discharge.  Additionally, the Veteran has pointed to several 
childhood experiences that he thinks may have resulted in 
PTSD.

The Board notes that, because of the Veteran's incarcerated 
status, the typical procedures for scheduling an examination 
will likely not be adequate in this case.  The Court has 
cautioned "those who adjudicate claims of incarcerated 
veteran to be certain that they tailor their assistance to 
the peculiar circumstances of confinement.  Such individuals 
are entitled to the same care and consideration given to 
their fellow veterans."  Bolton v. Brown, 8 Vet. App. 185, 
191 (1995) (citing Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991)).  In Bolton, the Court remanded a case where the RO 
claimed an inability to get a fee-basis physician to conduct 
an examination at a correctional facility.  In that case, 
further efforts were deemed necessary to attempt to examine 
the veteran.  Id.

On remand, the AOJ should take reasonable steps to attempt to 
schedule the Veteran for the examination in connection with 
the PTSD claim.  The VA Adjudication Procedure Manual may be 
helpful in this instance.  It contains a provision for 
scheduling examinations of incarcerated veterans.  The manual 
calls for the AOJ or the local Veterans Health Administration 
(VHA) Medical Examination Coordinator to confer with prison 
authorities to determine whether a veteran should be escorted 
to a VA medical facility for examination by VHA personnel.  
If that is not possible, a veteran may be examined at the 
prison by:  (1) VHA personnel; (2) prison medical providers 
at VA expense; or (3) fee-basis providers contracted by VHA.  
See M21-1MR, Part III.iv.3.A.11.d (2010).

Thus, in order for the AOJ to be successful in scheduling the 
examination, communication with the prison facility is 
essential.  It may be necessary to make a determination as to 
who the state official is with the authority to make a 
decision on this matter and to obtain a definitive answer 
from that official.  If reasonable efforts to schedule the 
examination fail, then a medical opinion should be requested 
based on the evidence of record.

The Board also notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Veteran should be sent an updated VCAA letter notifying 
him of the information and evidence necessary to substantiate 
a claim of service connection for PTSD.  This is so in light 
of the reopening of his claim.  38 C.F.R. § 3.159(b)(1); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
The letter should include a stressor questionnaire and inform 
the Veteran that he may submit statements from fellow service 
comrades in order to possibly confirm his in-service 
stressors.  (The December 2009 joint motion for partial 
remand indicated that this type of notice concerning "buddy 
statements" should be provided.  See Sizemore v. Principi, 
18 Vet. App. 264, 274 (2004); Garlejo v. Derwinski, 2 Vet. 
App. 619, 620 (1992).)

Treatment records from Larned Correction Mental Health 
Facility (LCMHF), dated through July 2006, have been obtained 
and associated with the claims file.  In May 2010, the 
Veteran's representative stated that the Veteran is under 
treatment for his psychiatric disorders, including PTSD, at 
the Kansas State Penitentiary.  It appears that the Veteran 
continues to reside at LCMHF.  On remand, updated treatment 
records should be obtained from that facility.

Accordingly, this issue is REMANDED for the following 
actions:

1.  Complete the development set forth in 
the remand section of the May 2008 Board 
decision with respect to the claims of 
service connection for headaches and 
adenopathy.  Locate and associate with 
the claims file any temporary folders 
that are being maintained at the RO or 
the AMC on behalf of the Veteran.

2.  In the course of completing the 
development above, undertake development 
of the PTSD claim.  Send a new VCAA 
notice letter to the Veteran and his 
representative.  The letter should notify 
the Veteran of the information and 
evidence necessary to substantiate a 
claim of service connection for PTSD.  
The letter should also contain notice of 
the manner in which both disability 
ratings and effective dates are assigned 
for awards of disability benefits.  See 
Dingess/Hartman, 19 Vet. App. at 473.  A 
stressor questionnaire should be included 
so that he may have the opportunity to 
provide information regarding the details 
surrounding any stressor that he alleges 
he was exposed to during military 
service.  Inform the Veteran that he may 
submit statements from fellow service 
comrades ("buddy statements") in order 
to possibly confirm his in-service 
stressors.  The Veteran and his 
representative should be given an 
opportunity to respond to the notice, and 
any additional information or evidence 
received should be associated with the 
claims file.

3.  Undertake any necessary development 
to independently verify the alleged 
stressful experiences, to include 
contacting the United States Army and 
Joint Services Records Research Center 
(JSRRC) or other appropriate agency.  If 
a search for corroborating information 
leads to negative results, this should be 
documented in the claims file.

4.  Request the Veteran's more recent 
treatment records (since July 2006) from 
Larned Correction Mental Health Facility.  
Obtain a release from the Veteran as 
necessary.

5.  Take all reasonable measures to 
schedule the Veteran for a VA psychiatric 
examination.  Confer with prison 
authorities to determine whether the 
Veteran may be escorted to a VA medical 
facility for the examination or if 
examination at the prison is feasible.  
See M21-1MR, Part III.iv.3.A.11.d.

The entire claims file, to include a 
complete copy of this remand, should be 
made available to, and reviewed by, the 
designated examiner.  Psychological 
testing should be conducted with a view 
toward determining whether the Veteran in 
fact meets the criteria for a diagnosis 
of PTSD.  The examiner should review the 
test results, examine the Veteran, and 
provide an opinion as to whether the 
Veteran has symptomatology that meets the 
diagnostic criteria for PTSD.  If so, the 
examiner should identify the specific 
stressor(s) underlying the diagnosis, and 
should comment upon the link between the 
current symptomatology and the Veteran's 
stressor(s).  All opinions should be set 
forth in detail and explained in the 
context of the record.

If the examination could not be 
accomplished because such arrangements 
could not be made with the State 
institution where the Veteran resides, an 
opinion should be sought of an 
appropriate clinician who is asked to 
review the claims file.  The opinion 
should address all the questions posed 
above that do not require examination.  
For instance, the reviewer should be 
asked to ascertain as best as he/she can, 
the likelihood that the Veteran has PTSD 
that is related to an in-service stressor 
that occurred during active military 
service.  

6.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues remaining on 
appeal.  If any benefit sought is not 
granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


